Case 7:16-cr-00832-KMK Document 229 Filed 05/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

-against- 16-CR-832
Nicholas Tartaglione, CALENDAR NOTICE
Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

The Court will hold a status conference on Thursday, May 21, 2020 at 10:30 a.m., to
discuss scheduling and procedural matters. The conference will be held by teleconference. To
access the teleconference, please use the following information:

Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

Please enter the conference as a guest by pressing the pound sign (#).

SO ORDERED.
Dated: May 20, 2020 é
White Plains, New York vf Atk on
a ane Tt eh

 

KENNETH M. KARAS
United States District Judge

 

 
